NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              MAY 17 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

MARIA STEFANOVA,                                No. 06-70547

             Petitioner,                        Agency No. A072-398-271

       v.
                                                MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

             Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted May 12, 2010**
                             San Francisco, California

Before: SILVERMAN, FISHER and M. SMITH, Circuit Judges.

      Maria Stefanova petitions for review of the Board of Immigration Appeals’

(BIA) denial of her application for asylum. We have jurisdiction under 8 U.S.C.

§ 1252 and we deny the petition.




        *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      First, Stefanova disputes the BIA’s determinations that she failed to establish

that she had been subject to past persecution and that she failed to establish a well-

founded fear of future persecution. These are factual findings, see Prasad v. INS,

47 F.3d 336, 339 (9th Cir. 1995), and we must uphold them unless “the evidence

compels a different result,” Celis-Castellano v. Ashcroft, 298 F.3d 888, 891 (9th

Cir. 2002).

      Stefanova’s difficulties at work, her encounters with the Bulgarian police

and the other experiences she credibly described do not compel a finding that she

suffered past persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir.

2003) (“Persecution . . . is an extreme concept that does not include every sort of

treatment our society regards as offensive.”) (internal quotation marks omitted); cf.

id. at 1014-18 (holding that the record did not compel a finding of past persecution

when petitioner credibly testified she had been harassed and fired at work,

“pushed,” and threatened with death).

      Nor does the record compel a finding that Stefanova’s subjectively genuine

fear of future persecution was objectively reasonable. Although members of

minority Christian denominations continue to face hardships in post-Communist

Bulgaria, the record does not compel a finding that those hardships rise to the level

of persecution on account of religion, and it therefore does not compel a finding


                                          2
that Stefanova’s subjective fear of future persecution is objectively reasonable. See

Gormley v. Ashcroft, 364 F.3d 1172, 1180 (9th Cir. 2004).

      Finally, Stefanova claims that the Immigration Judge (IJ) failed to provide

her a “full and fair hearing of her claims and a reasonable opportunity to present

evidence on her behalf.” See Cinapian v. Holder, 567 F.3d 1067, 1073 (9th Cir.

2009) (quoting Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000)). The record

does not support that claim. The agency is presumed to have reviewed the

evidence before it, see Larita-Martinez v. INS, 220 F.3d 1092,1095-96 (9th Cir.

2000), and the BIA and IJ’s decisions are consistent with that presumption. Nor

does the record suggest that the IJ unduly rushed Stefanova or prevented her from

presenting witnesses or evidence.

      PETITION DENIED.




                                          3